Citation Nr: 0301539	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  00-14 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1. Entitlement to service connection for arthritis of the 
lower back and both hands.

2. Entitlement to assignment of a compensable disability 
rating for service-
connected thoracic spine strain with Neuropraxia, 
degenerative changes T3-T6.

3. Entitlement to assignment of a higher disability rating 
for service-connected 
cervical spine strain, early degenerative joint disease, 
currently rated as 20 percent disabling.

4.  Entitlement to assignment of a compensable disability 
rating for service-connected urticaria.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1972 to 
June 1977 and September 1977 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 
1999, a statement of the case was issued in June 2000, and 
a substantive appeal was received in June 2000.  In an 
August 2002 written statement to the Board, the veteran 
indicated that he wished to withdraw his request for a 
hearing before a member of the Board at the RO; and he has 
not requested a rescheduling.    

The Board notes that in a written statement dated August 
2002, the veteran specifically referenced a claim that he 
was not given proper notice of the March 1989 rating 
decision by the RO regarding his April 1988 claim for 
service-connection for his knees.  The record shows that 
the veteran was granted service-connection for both knees 
in a March 1993 rating decision, effective September 1992.  
It appears that the veteran may be making a claim for an 
earlier effective date of his service-connected knee 
disabilities, and this matter is hereby referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have arthritis of the lower back 
or both hands. 

2.  The veteran's service-connected thoracic spine strain 
with Neuropraxia, degenerative change T3-T6 demonstrates 
no tenderness of the thoracic spine and no limitation of 
motion.

3.  Prior to September 7, 1997, the veteran's service-
connected cervical spine strain, early degenerative joint 
disease, demonstrated no limitation of motion. 

4.  From September 7, 1997 to the present, the veteran's 
service-connected cervical spine strain, early 
degenerative joint disease, is manifested by subjective 
complaints of pain and stiffness and findings of moderate 
limitation of motion.  

5.  The veteran's service-connected urticaria is 
manifested by subjective complaints of attacks occurring 
every 2-3 weeks that lasts for 1-2 days and objective 
findings of discoloration of the skin with areas of 
hyperpigmentation.  


CONCLUSIONS OF LAW

1. Arthritis of the lower back and both hands were not 
incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§  3.303, 3.307, 3.309 (2002). 

2. The criteria for entitlement to a compensable disability 
rating for the veteran's 
service-connected thoracic spine strain with Neuropraxia, 
degenerative changes T3-T6, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
Part 4, including §§  4.7, 4.71a and Codes 5003 and 5291 
(2002).

3. The criteria for entitlement to a compensable disability 
rating for the veteran's 
service-connected cervical spine strain, early 
degenerative joint disease, prior to September 7, 1997, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. Part 4, including §§  4.7, 4.71a 
and Code 5290 (2002).

4. The criteria for entitlement to a disability rating in 
excess of 20 percent for the 
veteran's service-connected cervical spine strain, early 
degenerative joint disease, from September 7, 1997 to the 
present, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4, including 
§§  4.7, 4.71a and Code 5290 (2002).

5. The criteria for entitlement to a disability rating of 
10 percent, but no 
higher, for the veteran's service-connected urticaria have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. Part 4, including §§  4.7, 4.104 and Code 
7118 (2002); 38 C.F.R. Part 4, including §§ 4.7, 4.118 and 
Code 7825 (August 30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement 
to service connection and increased rating claims.  The 
discussions in the rating decisions, statement of the 
case, and supplemental statements of the case have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a June 2002 supplemental statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, in an October 2002 letter, the Board 
notified the veteran and his representative that there had 
been a change in the law regarding his appeal for an 
increased rating for urticaria while the appeal was 
pending, and the Board informed the veteran and his 
representative what the law stated by providing him a copy 
of it in its entirety.  The veteran and his representative 
were provided with an opportunity to submit additional 
evidence or argument.  The Board therefore finds that the 
notice requirements of the VCAA and the implementing 
regulations have been met.  

Furthermore, that there has been substantial compliance 
with the assistance provisions set forth in the new law 
and regulation.  The record in this case includes service 
medical records, VA medical records, VA examination 
reports in April 1998, March 2000, and September 2001, 
Social Security records, and medical records from the 
Texas Department of Criminal Justice and from Guadalupe 
Valley Hospital.  As the record shows that the veteran has 
been afforded VA examinations in connection with his 
claims, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Thus, no further action is necessary to assist 
the claimant with the claims. 


Service Connection

Arthritis of the Lower Back and Both Hands

The issues before the Board involve claims of entitlement 
to service connection for arthritis of the lower back and 
both hands.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in 
line of duty, in active service.  38 U.S.C.A. § 1110.  
That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Certain 
chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As an initial matter, the Board is unable to find any 
inservice evidence of arthritis of the lower back or 
hands.  Service medical records do not reference any 
treatment or diagnosis for arthritis of the lower back or 
hands.  In fact, x-rays of the left hand in December 1974 
did not reveal any arthritis, x-rays of the right hand in 
June 1976 were negative, and lumbosacral spine x-rays 
taken in July 1975 were normal.  Additionally, there was 
no reference to arthritis of the lower back or hands at 
the time of separation examination in April 1988.  

There is also no evidence of arthritis of the lower back 
or hands following service.
X-rays of the right hand in July 1993 indicated that the 
veteran has no identifiable fracture, dislocation or other 
significant bone or joint abnormality.  Moreover, x-rays 
of the right hand in December 1993 also could not identify 
any fracture or acute bone pathology and a March 2000 VA 
hand examination report failed to reveal any arthritis in 
the hands.  Furthermore, a VA examination in April 1998 
noted that a December 1997 x-ray of the lumbosacral spine 
demonstrated that the fifth lumbar segment was sacralized, 
otherwise it showed a normal lumbar spine.  As such, there 
is no medical diagnosis of arthritis of the lower back or 
hands.    
  
The Board has also considered the veteran's assertions 
that he had a history of arthritis of the lower back and 
hands from service.  However, it does not appear that he 
is medically trained to offer any opinion as to causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons may be competent to provide an eyewitness 
account of a veteran's visible symptoms, but they are not 
capable of offering opinions as to medical matters).  
Therefore, after reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to 
service connection for arthritis of the lower back and 
hands.      

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

Increased Rating

Disability ratings are determined by the application of 
the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  


Thoracic Spine Strain with Neuropraxia, Degenerative 
Changes T3-T6

The August 1998 rating decision granted service connection 
for thoracic spine strain with Neuropraxia, degenerative 
changes T3-T6 and assigned a noncompensable disability 
rating effective February 27, 1997.  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of 
his thoracic spine disability is to be considered during 
the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's service-connected thoracic spine disability 
has been rated by the RO under the provisions of 
Diagnostic Codes 5003 and 5291.  Diagnostic Code 5003 
provides that degenerative arthritis, established by x-ray 
findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasms, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
In the absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more 
minor joints groups, with occasional incapacitating 
exacerbations warrants a 20 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.    

For the thoracic spine, slight limitation of motion 
warrants a 10 percent rating.  Moderate limitation of 
motion warrants a 20 percent rating and severe limitation 
of motion warrants a 40 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291.    
  
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 
C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  

Upon review, VA records, VA examination reports, Texas 
Department of Criminal Justice and Guadalupe Hospital 
records all fail to show any limitation of motion of the 
thoracic spine.  As such, there are no findings to show 
limitation of motion of the thoracic spine even when 
consideration is given to additional functional loss due 
to pain.  38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 
supra.   Indeed, a March 2000 VA spine examination 
indicated that the veteran denied any thoracic spine pain.  
There was also no tenderness of the thoracic spine on 
examination.  Accordingly, the Board finds no basis to 
warrant a compensable rating under Code 5291.  

As for other diagnostic codes, there is no evidence of 
ankylosis of the thoracic spine to warrant a rating under 
Code 5288, nor is there evidence of intervertebral disc 
syndrome of the thoracic spine to warrant a rating under 
Code 5293.  

In sum, while the Board does not doubt that the veteran's 
thoracic spine disability is productive of impairment, the 
currently assigned noncompensable rating appears to 
contemplate the current degree of disability.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

Cervical Spine Strain, Prior to September 7, 1999 

The August 1998 rating decision granted service connection 
for cervical spine strain and assigned a noncompensable 
disability rating effective February 27, 1997.  In a June 
2000 rating decision, the RO increased the veteran's 
rating to 20 percent disabling, effective September 7, 
1999.  The present appeal involves the veteran's claim 
that the severity of his service-connected cervical spine 
strain warranted a compensable disability rating from 
February 27, 1997 to September 7, 1999.    

The veteran's service-connected cervical spine sprain has 
been rated by the RO under the provision of Diagnostic 
Code 5290.  Diagnostic Code 5290 provides that  slight 
limitation of motion of the cervical spine warrants a 10 
percent rating, moderate limitation of motion warrants a 
20 percent rating and severe limitation of motion warrants 
a 40 percent rating.   
 
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 
C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  

Upon review, VA records, VA examination report in April 
1998, Texas Department of Criminal Justice records, and 
Guadalupe Hospital records fail to show any limitation of 
motion of the cervical spine prior to September 7, 1997.  
In fact, there were no complaints of limitation of motion 
of the cervical spine referenced in the April 1998 VA 
examination report.  As such, the Board finds no basis to 
warrant a compensable rating under Code 5290 prior to 
September 7, 1997.  

As for other diagnostic codes, there is no evidence of 
ankylosis of the cervical spine to warrant a rating under 
Code 5287, nor is there evidence of intervertebral disc 
syndrome of the cervical spine to warrant a rating under 
Code 5293.  

The Board acknowledges the veteran's long-term complaints 
of pain with movement of his cervical spine, and in 
reviewing the evidence the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 
supra.  However, there has been no persuasive showing of 
additional functional loss due to pain that would further 
limit motion so as to result in severe limitation of 
motion as required for a higher rating under Code 5290 or 
any other applicable Code.  

In sum, while the Board does not doubt that the veteran's 
cervical spine sprain was productive of impairment, the 
assigned noncompensable rating prior to September 7, 1997 
appears to contemplate the degree of disability during 
that time.  

Cervical Spine Strain, September 7, 1997 to the present

As noted above, in a June 2000 rating decision, the RO 
increased the veteran's rating to 20 percent disabling 
under Code 5290, effective September 7, 1997.   

Upon review, the evidence shows some limitation of motion 
over the past several years.  VA records show that on 
September 7, 1997, the veteran demonstrated a slight 
decrease in rotation to the left side of the neck due to 
discomfort.  VA spine examination in March 2000 indicated 
that the veteran complained of chronic neck pain on the 
left side and pain on the left side of his neck while 
turning to the left.  He also complained of stiffness in 
his neck.  

Nevertheless, the Board views the findings since September 
7, 1997 to show essentially moderate limitation of motion 
of the cervical spine even when consideration is given to 
additional functional loss due to pain.  The March 2000 VA 
examination demonstrated no tenderness in the lower 
cervical spine area.  Range of motion of the cervical 
spine in forward flexion and extension were unremarkable 
with stiffness at the end point, normal range.  Left 
lateral rotation within full limits, but pain at the end 
point.  Left lateral flexion normal.  Right lateral 
flexion and right lateral rotation unremarkable, within 
normal limits.  There was objective evidence of slight 
muscle spasm on the left side of the neck during range of 
motion testing, but otherwise unremarkable.  X-rays of the 
cervical spine showed early degenerative joint disease at 
C6-C7 with minor foraminal changes at C5-C6 and C6-C7 per 
x-ray in September 1999.  Accordingly, the Board finds no 
basis for a rating in excess of 20 percent under Code 
5290.  

As for other diagnostic codes, there is no evidence of 
ankylosis of the cervical spine to warrant a rating under 
Code 5287, nor is there evidence of intervertebral disc 
syndrome of the cervical spine to warrant a rating under 
Code 5293.  

The Board acknowledges the veteran's long-term complaints 
of pain with movement of his cervical spine, and in 
reviewing the evidence the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 
supra.  Indeed, the March 2000 VA examination report did 
not that the veteran had pain during range of motion 
testing.  However, there has been no persuasive showing of 
additional functional loss due to pain that would further 
limit motion so as to result in severe limitation of 
motion as required for a higher rating under Code 5290 or 
any other applicable Code.  

In sum, while the Board does not doubt that the veteran's 
cervical spine sprain is productive of impairment, the 
currently assigned 20 percent rating appears to 
contemplate the current degree of disability.  

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant favorable decisions.

Urticaria

The August 1998 rating decision granted service connection 
for urticaria and assigned a noncompensable rating 
effective February 27, 1997.  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of 
his urticaria is to be considered during the entire period 
from the initial assignment of the disability rating to 
the present time.  See Fenderson, supra.

Prior to August 30, 2002, urticaria did not have its own 
diagnostic code, so it was  rated by analogy.  The 
veteran's service-connected urticaria is currently rated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7118 for angioneurotic edema.  Governing 
regulation provides that when an unlisted condition is 
encountered it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  
Nor will ratings assigned to organic diseases and injuries 
be assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20.

Under Code 7118, a 10 percent rating is warranted for 
attacks without laryngeal involvement lasting one to seven 
days and occurring two to four times a year.  A 30 percent 
rating is warranted for attacks without laryngeal 
involvement lasting one to seven days and occurring five 
to eight times a year, or; attacks with laryngeal 
involvement of any duration occurring once or twice a 
year.    

The Board notes that during the pendency of this appeal, 
VA issued new regulations for rating disabilities for skin 
disability under 38 C.F.R. § 4.118, which became effective 
August 30, 2002.  One of the new Codes created in the new 
regulations includes Code 7825 for urticaria.  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board notes, 
however, that consideration under the revised schedular 
criteria should not be undertaken before such criteria 
became effective.  The effective date rule contained in 
38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to 
August 30, 2002, neither the RO nor the Board could apply 
the revised rating schedule.  

The criteria for Code 7825 under the new regulations 
states that a 10 percent rating is warranted where there 
are recurrent episodes of urticaria occurring at least 
four times during the past 12-month period, and; 
responding to treatment with antihistamines or 
sympathomimetics.  A 30 percent rating is warranted where 
there are recurrent debilitating episodes occurring at 
least four times during the past 12-month period, and; 
requiring intermittent systemic immunosuppressive therapy 
for control.  
 
Upon review, there was no evidence of attacks without 
laryngeal involvement lasting one to seven days and 
occurring two to four times a year in the April 1998 or 
March 2000 VA examinations.  In fact, VA skin examination 
report in March 2000 noted that the veteran did not report 
a rash at that time, although he did say that he had a 
history of itching all over the body, but claimed that 
this was not a rash.  

Nevertheless, the September 2001 VA skin examination 
report noted the veteran's complaints of having a history 
of urticaria every 2-3 weeks that lasts for 1-2 days since 
1974.  The veteran's assertions are supported by the 
objective findings from the September 2001 VA examination 
report, which demonstrated that the veteran had 
discoloration of the skin with areas of hyperpigmentation.  
The Board views the above evidence as showing attacks 
without laryngeal involvement lasting one to seven days 
and occurring two to four times a year.  As such, the 
Board finds that the veteran's symptomatology warrants a 
10 percent rating under Code 7118.   

However, there is no evidence to show that these attacks 
occur five to eight times a year, or; are with laryngeal 
involvement of any duration occurring once or twice a 
year.  Therefore, a 20 percent rating under Code 7118 is 
not warranted.  

As for other diagnostic codes prior to August 30, 2002, 
there is no evidence of ulceration, exfoliation or 
crusting of the skin to warrant a compensable rating under 
Code 7806.  

A review of the evidence under Code 7825 of the new 
regulations shows that the September 2001 VA examination 
report noted the veteran's complaints of having a history 
of urticaria every 2-3 weeks that lasts for 1-2 days since 
1974.  The veteran's subjective history is supported by 
the objective evidence as all three VA examination reports 
in April 1998, March 2000, and June 2001, which indicate 
that the veteran was taking medication for his skin 
disability.  Further, as noted above,  VA examination 
report in September 2001 demonstrated objective evidence 
that the veteran had discoloration of the skin with areas 
of hyperpigmentation.  The Board views the above evidence 
as showing recurrent episodes of urticaria occurring at 
least four times during the past 12-month period, and; 
responding to treatment with antihistamines or 
sympathomimetics.  As such, the Board finds that the 
veteran's symptomatology warrants a 10 percent rating 
under Code 7835 of the new governing regulations. 

However, there is no evidence that the veteran's service-
connected urticaria is symptomatic of recurrent 
debilitating episodes to warrant a 30 percent rating under 
Code 7825.  The September 2001 VA examiner noted that the 
veteran is currently taking Atarax for his skin disability 
and there is no reference to any side effects or any 
objective findings that the disability is debilitating to 
the veteran.  

As for other diagnostic codes under the new regulations, 
there is no evidence that the veteran's service-connected 
urticaria covers 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period to 
warrant a 30 percent rating under Code 7806.   

Conclusion

The potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected disabilities have resulted in 
marked interference with employment or necessitated 
frequent periods of hospitalization.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

Entitlement to service connection for arthritis of the 
lower back and both hands is denied.  

Entitlement to a compensable rating for service-connected 
thoracic spine with Neuropraxia, degenerative changes T3-
T6, is denied. 

Entitlement to an increased rating for service-connected 
cervical spine strain, early degenerative joint disease, 
currently rated as 20 percent disabling, is denied. 

Entitlement to a 10 percent disability rating for service-
connected urticaria is granted, subject to the laws and 
regulations governing the payment of monetary awards.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

